DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in Tu (U.S. Patent Application Publication 2018/0321693) and Zhou et al. (U.S. Patent Application Publication 2020/0027357) do not teach nor suggest in detail “a storage unit that stores a scene information database including a plurality of scene information sets arranged in time series of a video to be captured, in each of the scene information sets, a relative position and a relative orientation of the drone with respect to the vehicle that is captured in an image of a scene of the video and a duration of the scene are associated with each other, a vehicle information acquisition unit that receives the vehicle information from the vehicle, a traveling position estimation unit that estimates a future traveling position of the vehicle based on the received vehicle information, and a flight path calculation unit that, based on the future traveling position of the vehicle estimated by the traveling position estimation unit and the scene information database, calculates, for each of the scenes, a flight path that passes through the relative position with respect to the vehicle, a camera control unit that captures the video while adjusting the direction and an angle of the camera based on the relative positions with respect to the vehicle stored in the scene information database, the scene information database includes the plurality of scene information sets arranged in time series of the video to be captured, and in each of the scene information sets, a scene of the video to be captured, the relative position with respect to the vehicle in capturing the scene, and the duration of the scene, are associated with one another, and the camera control unit captures the video while adjusting the direction and the angle of view of the camera based on an image captured by the camera and the scene” as recited in amended Claim 1 (In remarks filed on 19 July 2022).  In contrast, Tu only discloses that the base station’s anticipated traversal along a base station path may encompass predicted future traversals (such as prediction based upon current and/or past traversals) and/or predetermined future traversals (such as configuration for performance of a traversal at a future time that are stored in, and retrieved from, a data store (paragraph [0054] of Tu).  Zhou et al. only discloses determining photographing parameters of the imaging device for capturing images of the photographic object and in some embodiments, determining the photographing location of the aircraft relative to the photographing object based on the photographing information (paragraph [0118] of Zhou et al.).
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Furthermore, prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
A drone system comprising: a vehicle; and a drone that captures an image of the vehicle, wherein the vehicle is connected to the drone via a communication line and sends vehicle information, including traveling information of the vehicle and navigation information of the vehicle, to the drone, the drone is capable of autonomous flight and includes a camera for capturing an image and a controller for controlling flight and controlling the camera, and the controller comprises a storage unit that stores a scene information database including a plurality of scene information sets arranged in time series of a video to be captured, in each of the scene information sets, a relative position and a relative orientation of the drone with respect to the vehicle that is captured in an image of a scene of the video and a duration of the scene are associated with each other, a vehicle information acquisition unit that receives the vehicle information from the vehicle, a traveling position estimation unit that estimates a future traveling position of the vehicle based on the received vehicle information, and a flight path calculation unit that, based on the future traveling position of the vehicle estimated by the traveling position estimation unit and the scene information database, calculates, for each of the scenes, a flight path that passes through the relative position with respect to the vehicle, a camera control unit that captures the video while adjusting the direction and an angle of the camera based on the relative positions with respect to the vehicle stored in the scene information database, the scene information database includes the plurality of scene information sets arranged in time series of the video to be captured, and in each of the scene information sets, a scene of the video to be captured, the relative position with respect to the vehicle in capturing the scene, and the duration of the scene, are associated with one another, and the camera control unit captures the video while adjusting the direction and the angle of view of the camera based on an image captured by the camera and the scene (Independent claim 1; claims 4-8 depend from claim 1).
A vehicle image capturing method of capturing an image of a vehicle by a drone, wherein the vehicle is connected to the drone via a communication line and sends vehicle information, including traveling information of the vehicle and navigation information of the vehicle, to the drone, the drone is capable of autonomous flight and includes a camera for capturing an image and a controller for controlling flight and controlling the camera, the controller comprises a processor that performs information processing, and a storage unit that stores a scene information database including a plurality of scene information sets arranged in time series of a video to be captured, in each of the scene information sets, a relative position and a relative orientation of the drone with respect to the vehicle that is captured in a scene of the video and a duration of the scene are associated with each other, and the processor receives the vehicle information from the vehicle, estimates a future traveling position of the vehicle based on the received vehicle information, calculates, for each of the scenes, a flight path that passes through the relative position with respect to the vehicle based on the estimated future traveling position of the vehicle and the scene information database, and 4Application Serial No.: 17/145,753 Docket No.: 94382-151 (08TMCY24802PA) causes the drone to fly based on the calculated flight path and captures an image of the vehicle with the camera captures the video while adjusting the direction and an angle of the camera based on the relative positions with respect to the vehicle stored in the scene information database; and the scene information database includes the plurality of scene information sets arranged in time series of the video to be captured, and in each of the scene information sets, a scene of the video to be captured, the relative position with respect to the vehicle in capturing the scene, and the duration of the scene, are associated with one another, and captures the video while adjusting the direction and the angle of view of the camera based on an image captured by the camera and the scene (Independent claim 9).  
A drone system comprising: a vehicle; a drone that captures an image of the vehicle; and a drone operation center that operates the drone, wherein the vehicle is connected to the drone operation center via a communication line and sends vehicle information including traveling information of the vehicle and navigation information of the vehicle to the drone operation center, the drone is capable of autonomous flight and includes a camera for capturing an image and a controller for controlling flight and controlling the camera, the drone is connected to the drone operation center via a communication line and sends a current flight position to the drone operation center, the drone operation center includes a server, the server comprises a storage unit that stores a scene information database including a plurality of scene information sets arranged in time series of a video to be captured, in each of the scene information sets, a relative position and a relative orientation of the drone with respect to the vehicle that is captured in a scene of the video and a duration of the scene being associated with each other, a vehicle information acquisition unit that receives the vehicle information from the vehicle, a traveling position estimation unit that estimates a future traveling position of the vehicle based on the received vehicle information, and a flight path calculation unit that, based on the current flight position of the drone received from the drone, the future traveling position of the vehicle estimated by the traveling position estimation unit, and the scene information database, calculates, for each of the scenes, a flight path that passes through the relative position with respect to the vehicle and sends the result to the drone, and the drone captures an image of the vehicle with the camera while flying autonomously according to the flight path received from the server, the controller comprises a camera control unit that captures the video while adjusting the direction and an angle of the camera based on the relative positions with respect to the vehicle stored in the scene information database; and the scene information database includes the plurality of scene information sets arranged in time series of the video to be captured, and in each of the scene information sets, a scene of the video to be captured, the relative position with respect to the vehicle in capturing the scene, and the duration of the scene, are associated with one another, and the camera control unit captures the video while adjusting the direction and the angle of view of the camera based on an image captured by the camera and the scene (Independent claim 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (U.S. Patent Application Publication 2016/0023762) discloses that the UAV position relative to the vehicle may be controlled in accordance with a predetermined flight path (paragraph [0028]).
Nevdahs et al. (U.S. Patent Application Publication 2016/0018822) discloses in the fourth following mode an autonomous vehicle may maintain a particular offset relative to a travel direction of a target and may aim a camera or other sensors at the target.  In some embodiments, the offset distance and/or offset angle may be preset in a mode configuration prior to mode execution, adjusted in real-time through a user interface, or may be set dynamically by repositioning the autonomous vehicle of the target and resetting the offset by user request or automatically on mode activation (Fig. 14; paragraph [0144])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
August 10, 2022